IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                    DIVISION ONE
STATE OF WASHINGTON,                    )      No. 80549-5-I
                                        )
                    Respondent,         )
                                        )
      v.                                )
                                        )
MARIAH LESHAY PHILLIPS,                 )      UNPUBLISHED OPINION
                                        )
                    Appellant.          )
                                        )

      PER CURIAM — Mariah Phillips appeals the financial obligations

imposed following her guilty plea to second degree murder. She contends, and

the State concedes, that the court erred in imposing supervision fees

because she is indigent, the fees are not mandatory, and the court expressly

waived all nonmandatory financial obligations. Phillips’s contention is

supported by the record and the decisions in State v. Ramirez, 191 Wash. 2d
732, 426 P.3d 714 (2018) and State v. Dillon, 12 Wash. App. 2d 133, 456 P.3d
1199 (2020) (where defendant is indigent and record demonstrates court’s

intent to waive nonmandatory financial obligations, boilerplate financial

obligations should be stricken).
No. 80549-5-I/2



       We accept the concession and remand with directions to strike the

supervision fee from the judgment and sentence.

                          FOR THE COURT:




                                      2